Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         15-AUG-2018
                                                         09:02 AM




                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 THADDAEUSS THOMPSON, Petitioner,

                                 vs.

               ACO SARKISSIAN ET AL., Respondents.


                        ORIGINAL PROCEEDING
                     (CIVIL NO. 18-1-0592-04)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Thaddaeuss Thompson’s

petition for writ of mandamus, filed on July 17, 2018, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner fails to demonstrate that

he is entitled to an extraordinary writ or that he lacks

alternative means to seek relief.      Petitioner, therefore, is not

entitled to the requested writ of mandamus.     See Kema v. Gaddis,

91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus

is an extraordinary remedy that will not issue unless the

petitioner demonstrates a clear and indisputable right to relief
and a lack of alternative means to redress adequately the alleged

wrong or obtain the requested action); Honolulu Advertiser, Inc.

v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a writ of

mandamus is not intended to supersede the legal discretionary

authority of the trial courts, cure a mere legal error, or serve

as a legal remedy in lieu of normal appellate procedure; rather,

a writ of mandamus is meant to restrain a judge of an inferior

court from acting beyond or in excess of his or her

jurisdiction).   Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for writ of mandamus without

payment of the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for writ

of mandamus is denied.

          DATED: Honolulu, Hawai#i, August 15, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson




                                  2